 Case 1:18-cv-01149-JTN-ESC ECF No. 5 filed 11/01/18 PageID.43 Page 1 of 15



                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                            _____________________________

PAMELA REILLY, as personal                  Case No. 1:18-cv-1149
representative of the Estate of Rosemarie   Honorable Janet T. Neff
Reilly,                                     Magistrate Ellen S. Carmody

       Plaintiff,

v.                                          OTTAWA COUNTY DEFENDANTS,
                                            INCLUDING THE COUNTY, DEPUTY
OTTAWA COUNTY, a municipal                  TUBERGEN, and SERGEANTS DILL
corporation; DEPUTY BRANDON                 AND LUCE’S ANSWER TO
TUBERGEN, in his individual capacity;       COMPLAINT, AFFIRMATIVE
SERGEANT CHRIS DILL, in his individual      DEFENSES, AND JURDY DEMAND
capacity; POLICE OFFICER COLLIN
WALLCE, in his individual capacity;
SERGEANT DENNIS LUCE, in his
individual capacity; CAPTAIN BRANDON
DEHAAN, in his individual capacity; and
SEAN KELLEY, in his individual capacity

       Defendants.

James B. Rasor (P43476)                     Douglas W. Van Essen (P33169)
Andrew J. Laurila (P78880)                  Lee T. Silver (P36905)
RASOR LAW FIRM, PLLC                        Michael L. Gutierrez (P79440)
Attorneys for Plaintiff                     SILVER & VAN ESSEN, P.C.
201 East 4th Street                         Attorneys for Defendants Ottawa County,
Royal Oak, MI 48067                           Tubrgen, Dill, and Luce
(248) 543-9000                              300 Ottawa Avenue, NW, Suite 620
jbr@rasorlawfirm.com                        Grand Rapids, MI 49503
ajl@rasorlawfirm.com                        (616) 988-5600
                                            dwv@silvervanessen.com
                                            ltsilver@silvervanessen.com
                                            mgutierrez@silvervanessen.com

      Defendants OTTAWA COUNTY, OTTAWA COUNTY SHERIFF’S DEPUTY

BRANDON TUBERGEN, OTTAWA COUNTY SHERIFF’S SERGEANT CHRIS DILL, and

OTTAWA COUNTY SHERIFF’S SERGEANT DENNIS LUCE (“Ottawa County Defendants”),
  Case 1:18-cv-01149-JTN-ESC ECF No. 5 filed 11/01/18 PageID.44 Page 2 of 15



by and through their attorneys aforesaid, answer the Complaint and Jury Demand against the

Ottawa County Defendants and assert the following affirmative defenses:

                                JURISDICITON AND VENUE

       1.      The Ottawa County Defendants neither admit nor deny the allegations of this

paragraph because they are legal conclusions to which no responsive pleading is required.

       2.      The Ottawa County Defendants neither admit nor deny the allegations of this

paragraph because they are legal conclusions to which no responsive pleading is required.

       3.      The Ottawa County Defendants neither admit nor deny the allegations of this

paragraph because they are legal conclusions to which no responsive pleading is required.

                                            PARTIES

       4.      The Ottawa County Defendants neither admit nor deny due to a lack of information

regarding the allegations.

       5.      The Ottawa County Defendants neither admit nor deny due to a lack of information

regarding the allegations.

       6.      The Ottawa County Defendants neither admit nor deny due to a lack of information

regarding the allegations.

       7.      The Ottawa County Defendants admit that Ottawa County is a municipal

corporation organized under the laws of the state of Michigan. The Ottawa County Defendants

neither admit nor deny the allegations of this paragraph because they are legal conclusions to which

no responsive pleading is required.

       8.      The Ottawa County Defendants admit that Defendant Brandon Tubergen is a

deputized member of the Ottawa County Sheriff’s Department. The Ottawa County Defendants

neither admit nor deny the allegations of this paragraph because they are legal conclusions to which

no responsive pleading is required.


                                                 2
  Case 1:18-cv-01149-JTN-ESC ECF No. 5 filed 11/01/18 PageID.45 Page 3 of 15



       9.      The Ottawa County Defendants admit that Defendant Chris Dill is a deputized

member and sergeant of the Ottawa County Sheriff’s Department. The Ottawa County Defendants

neither admit nor deny the allegations of this paragraph because they are legal conclusions to which

no responsive pleading is required.

       10.     The Ottawa County Defendants neither admit nor deny due to a lack of information

regarding the allegations.

       11.     The Ottawa County Defendants neither admit nor deny due to a lack of information

regarding the allegations.

       12.     The Ottawa County Defendants admit that Defendant Dennis Luce is a deputized

member and sergeant of the Ottawa County Sheriff’s Department. The Ottawa County Defendants

neither admit nor deny the allegations of this paragraph because they are legal conclusions to which

no responsive pleading is required.

       13.     The Ottawa County Defendants neither admit nor deny due to a lack of information

regarding the allegations.

                             COMMON FACTUAL ALLEGATIONS

       14.     The Ottawa County Defendants reallege and reassert as if fully set forth herein their

allegations to paragraphs 1 through 13 of the Complaint as if fully set forth herein.

       15.     The Ottawa County Defendants neither admit nor deny due to a lack of information

regarding the allegations.

       16.     Admitted.

       17.     Admitted.

       18.     The Ottawa County Defendants neither admit nor deny due to a lack of information

regarding the allegations.




                                                 3
  Case 1:18-cv-01149-JTN-ESC ECF No. 5 filed 11/01/18 PageID.46 Page 4 of 15



       19.     The Ottawa County Defendants neither admit nor deny due to a lack of information

regarding the allegations.

       20.     The Ottawa County Defendants neither admit nor deny due to a lack of information

regarding the allegations.

       21.     The Ottawa County Defendants neither admit nor deny due to a lack of information

regarding the allegations.

       22.     The Ottawa County Defendants neither admit nor deny due to a lack of information

regarding the allegations.

       23.     The Ottawa County Defendants neither admit nor deny due to a lack of information

regarding the allegations.

       24.     The Ottawa County Defendants neither admit nor deny due to a lack of information

regarding the allegations.

       25.     The Ottawa County Defendants neither admit nor deny due to a lack of information

regarding the allegations.

       26.     The Ottawa County Defendants neither admit nor deny due to a lack of information

regarding the allegations.

       27.     The Ottawa County Defendants neither admit nor deny due to a lack of information

regarding the allegations.

       28.     The Ottawa County Defendants neither admit nor deny due to a lack of information

regarding the allegations.

       29.     The Ottawa County Defendants neither admit nor deny due to a lack of information

regarding the allegations.




                                               4
  Case 1:18-cv-01149-JTN-ESC ECF No. 5 filed 11/01/18 PageID.47 Page 5 of 15



       30.     The Ottawa County Defendants neither admit nor deny due to a lack of information

regarding the allegations.

       31.     The Ottawa County Defendants neither admit nor deny due to a lack of information

regarding the allegations.

       32.     The Ottawa County Defendants neither admit nor deny due to a lack of information

regarding the allegations.

       33.     The Ottawa County Defendants neither admit nor deny due to a lack of information

regarding the allegations.

       34.     The Ottawa County Defendants neither admit nor deny due to a lack of information

regarding the allegations.

       35.     The Ottawa County Defendants neither admit nor deny due to a lack of information

regarding the allegations.

       36.     The Ottawa County Defendants neither admit nor deny due to a lack of information

regarding the allegations.

       37.     The Ottawa County Defendants neither admit nor deny due to a lack of information

regarding the allegations.

       38.     The Ottawa County Defendants neither admit nor deny due to a lack of information

regarding the allegations.

       39.     The Ottawa County Defendants neither admit nor deny due to a lack of information

regarding the allegations.

       40.     The Ottawa County Defendants neither admit nor deny due to a lack of information

regarding the allegations.




                                               5
  Case 1:18-cv-01149-JTN-ESC ECF No. 5 filed 11/01/18 PageID.48 Page 6 of 15



       41.     The Ottawa County Defendants neither admit nor deny due to a lack of information

regarding the allegations.

       42.     The Ottawa County Defendants neither admit nor deny due to a lack of information

regarding the allegations.

       43.     The Ottawa County Defendants neither admit nor deny due to a lack of information

regarding the allegations.

       44.     The Ottawa County Defendants neither admit nor deny due to a lack of information

regarding the allegations.

       45.     The Ottawa County Defendants neither admit nor deny due to a lack of information

regarding the allegations.

       46.     The Ottawa County Defendants neither admit nor deny due to a lack of information

regarding the allegations.

       47.     The Ottawa County Defendants neither admit nor deny due to a lack of information

regarding the allegations.

       48.     The Ottawa County Defendants neither admit nor deny due to a lack of information

regarding the allegations.

       49.     The Ottawa County Defendants neither admit nor deny due to a lack of information

regarding the allegations.

       50.     The Ottawa County Defendants neither admit nor deny due to a lack of information

regarding the allegations.

       51.     The Ottawa County Defendants neither admit nor deny due to a lack of information

regarding the allegations.




                                               6
  Case 1:18-cv-01149-JTN-ESC ECF No. 5 filed 11/01/18 PageID.49 Page 7 of 15



       52.     The Ottawa County Defendants neither admit nor deny due to a lack of information

regarding the allegations.

       53.     The Ottawa County Defendants neither admit nor deny due to a lack of information

regarding the allegations.

       54.     The Ottawa County Defendants neither admit nor deny due to a lack of information

regarding the allegations.

       55.     The Ottawa County Defendants neither admit nor deny due to a lack of information

regarding the allegations.

       56.     The Ottawa County Defendants neither admit nor deny due to a lack of information

regarding the allegations.

       57.     The Ottawa County Defendants neither admit nor deny due to a lack of information

regarding the allegations.

       58.     The Ottawa County Defendants neither admit nor deny due to a lack of information

regarding the allegations.

       59.     The Ottawa County Defendants neither admit nor deny due to a lack of information

regarding the allegations.

       60.     The Ottawa County Defendants neither admit nor deny due to a lack of information

regarding the allegations.

       61.     The Ottawa County Defendants neither admit nor deny due to a lack of information

regarding the allegations.

       62.     The Ottawa County Defendants neither admit nor deny due to a lack of information

regarding the allegations.




                                               7
  Case 1:18-cv-01149-JTN-ESC ECF No. 5 filed 11/01/18 PageID.50 Page 8 of 15



       63.     The Ottawa County Defendants neither admit nor deny due to a lack of information

regarding the allegations.

       64.     The Ottawa County Defendants neither admit nor deny due to a lack of information

regarding the allegations.

       65.     The Ottawa County Defendants neither admit nor deny due to a lack of information

regarding the allegations.

       66.     The Ottawa County Defendants neither admit nor deny due to a lack of information

regarding the allegations.

       67.     The Ottawa County Defendants neither admit nor deny due to a lack of information

regarding the allegations.

       68.     The Ottawa County Defendants neither admit nor deny due to a lack of information

regarding the allegations.

       69.     The Ottawa County Defendants neither admit nor deny due to a lack of information

regarding the allegations.

       70.     The Ottawa County Defendants neither admit nor deny due to a lack of information

regarding the allegations.

       71.     The Ottawa County Defendants neither admit nor deny due to a lack of information

regarding the allegations.

       72.     The Ottawa County Defendants neither admit nor deny due to a lack of information

regarding the allegations.

       73.     The Ottawa County Defendants neither admit nor deny due to a lack of information

regarding the allegations.




                                               8
  Case 1:18-cv-01149-JTN-ESC ECF No. 5 filed 11/01/18 PageID.51 Page 9 of 15



       74.     The Ottawa County Defendants neither admit nor deny due to a lack of information

regarding the allegations.

       75.     The Ottawa County Defendants neither admit nor deny due to a lack of information

regarding the allegations.

       76.     The Ottawa County Defendants neither admit nor deny due to a lack of information

regarding the allegations.

       77.     The Ottawa County Defendants neither admit nor deny due to a lack of information

regarding the allegations.

       78.     The Ottawa County Defendants neither admit nor deny due to a lack of information

regarding the allegations.

       79.     The Ottawa County Defendants neither admit nor deny due to a lack of information

regarding the allegations.

       80.     The Ottawa County Defendants neither admit nor deny due to a lack of information

regarding the allegations.

       81.     Denied as factually untrue.

       82.     Denied as factually untrue.

       83.     Denied as factually untrue.

       84.     Denied as factually untrue.

       85.     The Ottawa County Defendants neither admit nor deny due to a lack of information

regarding the allegations.

       86.     The Ottawa County Defendants neither admit nor deny due to a lack of information

regarding the allegations.




                                               9
 Case 1:18-cv-01149-JTN-ESC ECF No. 5 filed 11/01/18 PageID.52 Page 10 of 15



       87.     The Ottawa County Defendants neither admit nor deny due to a lack of information

regarding the allegations.

       88.     The Ottawa County Defendants neither admit nor deny due to a lack of information

regarding the allegations.

       89.     Denied as factually untrue.

       90.     Denied as factually untrue.

       91.     Denied as factually untrue.

                          COUNT I
 FOURTEENTH AMENDMENT VIOLATIONS UNDER 42 U.S.C. § 1983 AS TO (ALL
                   INIVIDUAL) DEFENDANTS

       92.     The Ottawa County Defendants reallege and reassert their answers to the

allegations in paragraphs 1 through 91 of the Complaint as if fully set forth herein.

       93.     The Ottawa County Defendants neither admit nor deny the allegations of this

paragraph because they are legal conclusions to which no responsive pleading is due.

       94.     Denied as legally and factually untrue.

       95.     Denied as legally and factually untrue.

       96.     Denied as legally and factually untrue.

       97.     Denied as legally and factually untrue.

       98.     Denied as legally and factually untrue.

       99.     Denied as legally and factually untrue.

       100.    Denied as legally and factually untrue.

       101.    Denied as legally and factually untrue.

       WHEREFORE, the Ottawa County Defendants respectfully request that the Complaint be

dismissed with prejudice and without recovery of any relief whatsoever and that they be awarded




                                                10
 Case 1:18-cv-01149-JTN-ESC ECF No. 5 filed 11/01/18 PageID.53 Page 11 of 15



such further legal and equitable relief as appropriate, including, but not limited to, costs and

attorneys’ fees.

                                 COUNT II
 42 U.S.C. § 1983 MONELL CLAIM (AS TO DEFENDANT OTTAWA COUNTY ONLY)

       102.    The Ottawa County Defendants reallege and reassert their answers to the

allegations in paragraphs 1 through 101 of the Complaint as if fully set forth herein.

       103.    The Ottawa County Defendants neither admit nor deny the allegations of this

paragraph because they are legal conclusions to which no responsive pleading is due.

       104.    Denied as legally and factually untrue.

       105.    Denied as legally and factually untrue.

       106.    Denied as legally and factually untrue.

       107.    Denied as legally and factually untrue.

       108.    Denied as legally and factually untrue.

       WHEREFORE, the Ottawa County Defendants respectfully request that the Complaint be

dismissed with prejudice and without recovery of any relief whatsoever and that they be awarded

such further legal and equitable relief as appropriate, including, but not limited to, costs and

attorneys’ fees.

                           COUNT III
  WRONGFL DEATH AS TO DEFENDANTS TUBERGEN, DILL, LUCE, WALLACE,
                       DEHAAN, AND KELLEY

       109.    The Ottawa County Defendants reallege and reassert their answers to the

allegations in paragraphs 1 through 108 of the Complaint as if fully set forth herein.

       110.    Denied as legally and factually untrue.

       111.    Denied as legally and factually untrue.

       112.    Denied as legally and factually untrue.



                                                11
 Case 1:18-cv-01149-JTN-ESC ECF No. 5 filed 11/01/18 PageID.54 Page 12 of 15



       113.    Denied as legally and factually untrue.

       114.    Denied as legally and factually untrue.

       115.    Denied as legally and factually untrue.

       WHEREFORE, the Ottawa County Defendants respectfully request that the Complaint be

dismissed with prejudice and without recovery of any relief whatsoever and that they be awarded

such further legal and equitable relief as appropriate, including, but not limited to, costs and

attorneys’ fees.

                             COUNT IV
 CIVIL CONSPIRACY AS TO DEFENDANTS TUBERGEN, DILL, LUCE, WALLACE,
                        DEHAAN, AND KELLEY

       116.    The Ottawa County Defendants reallege and reassert their answers to the

allegations in paragraphs 1 through 115 of the Complaint as if fully set forth herein.

       117.    Denied as legally and factually untrue.

       118.    Denied as legally and factually untrue.

       119.    Denied as legally and factually untrue.

       120.    Denied as legally and factually untrue.

       WHEREFORE, the Ottawa County Defendants respectfully request that the Complaint be

dismissed with prejudice and without recovery of any relief whatsoever and that they be awarded

such further legal and equitable relief as appropriate, including, but not limited to, costs and

attorneys’ fees.

                                              SILVER & VAN ESSEN, P.C.
                                              Attorneys for Defendants Ottawa County,
                                              Tubergen, Dill, and Luce

Date: November 1, 2018                        By: /s/ Douglas W. Van Essen
                                                      Douglas W. Van Essen (P33169)
                                                      Lee T. Silver (P36905)
                                                      Michael L. Gutierrez (P79440)



                                                12
 Case 1:18-cv-01149-JTN-ESC ECF No. 5 filed 11/01/18 PageID.55 Page 13 of 15



                                                BUSINESS ADDRESS AND TELEPHONE:
                                                     300 Ottawa Avenue, NW, Suite 620
                                                     Grand Rapids, MI 49503
                                                     (616) 988-5600


                                    AFFIRMATIVE DEFENSES

          The Ottawa County Defendants, by and through their attorneys aforesaid, incorporate by

reference their answers to the Complaint as if fully set forth herein and state the following as their

affirmative defenses:

          1.     Plaintiff has failed to state a claim upon which relief can be granted.

          2.     Plaintiff’s decedent failed to mitigate her alleged damages.

          3.     Plaintiff’s claims are barred in whole or in part by Rosemarie Reilly’s contributory

and/or comparative negligence or intentional acts, including, to but not limited to, the fact that she

chose to date Jeremy Kelley, continue living with Jeremy Kelley after they broke up, and did not

leave the area when she knew she was in physical danger.

       4.        Plaintiff’s claims are barred in whole or in part by her own contributory and/or

comparative negligence, including, to but not limited to, the fact she failed to remove the decedent

from the area when she perceived that Rosemary Reilly was in physical danger

       5.        Plaintiff’s claims are barred in whole or in part by the doctrine of laches, estoppel,

or unclean hands.

       6.        Plaintiff has failed to add necessary parties.

       7.        Plaintiff’s claims are barred by the applicable statute of limitations.

       8.        The Ottawa County Defendants are entitled to attorneys’ fees pursuant to 42 U.S.C.

§ 1988.

       9.        In addition to the facts above, Plaintiff’s claims are barred in whole or in part by

the doctrines of governmental, municipal, qualified, good faith, and/or officer immunity.


                                                   13
 Case 1:18-cv-01149-JTN-ESC ECF No. 5 filed 11/01/18 PageID.56 Page 14 of 15



       10.     Some or all of the claims may be barred by the Heck doctrine.

       11.     Some or all of the claims may be barred by Plaintiff’s failure to follow

administrative remedies.

       12.     The doctrine of respondeat superior has no applicability to the claims and,

therefore, the absence of that doctrine may bar some or all of the claims.

       13.     The actions of the Ottawa County Defendants did not violate Rosemarie Reilly’s

constitutional rights, nor were they deliberately indifferent nor occurred with evil intent or reckless

disregard.

       14.     Some or all of the claims may be barred by collateral estoppel.

       15.     The Ottawa County Defendants reserve the right to add additional defenses as they

become known through discovery.

       WHEREFORE, the Ottawa County Defendants request that this Court deny Plaintiff any

relief pursuant to the Complaint, that the Complaint be dismissed with prejudice, and that they be

granted such further relief as this Court deems appropriate, including but not limited to, costs and

attorneys’ fees.

                                               SILVER & VAN ESSEN, P.C.
                                               Attorneys for Defendants Ottawa County,
                                               Tubergen, Dill, and Luce

Date: November 1, 2018                         By: /s/ Douglas W. Van Essen
                                                       Douglas W. Van Essen (P33169)
                                                       Lee T. Silver (P36905)
                                                       Michael L. Gutierrez (P79440)

                                               BUSINESS ADDRESS AND TELEPHONE:
                                                    300 Ottawa Avenue, NW, Suite 620
                                                    Grand Rapids, MI 49503
                                                    (616) 988-5600




                                                  14
 Case 1:18-cv-01149-JTN-ESC ECF No. 5 filed 11/01/18 PageID.57 Page 15 of 15



                                 DEMAND FOR JURY TRIAL

       By and through their attorneys, SILVER & VAN ESSEN, P.C., each and every Ottawa

County Defendant hereby demands a trial by jury on all issues in this case that are triable to a jury.

                                               SILVER & VAN ESSEN, P.C.
                                               Attorneys for Defendants Ottawa County,
                                               Tubergen, Dill, and Luce

Date: November 1, 2018                         By: /s/ Douglas W. Van Essen
                                                       Douglas W. Van Essen (P33169)
                                                       Lee T. Silver (P36905)
                                                       Michael L. Gutierrez (P79440)

                                               BUSINESS ADDRESS AND TELEPHONE:
                                                    300 Ottawa Avenue, NW, Suite 620
                                                    Grand Rapids, MI 49503
                                                    (616) 988-5600




                                                 15
